         Case 5:19-cv-03232-JWL Document 10 Filed 11/18/19 Page 1 of 5




            UNITED STATES DISTRICT COURT
                                District of Kansas
                                (Kansas City Docket)

CLINT A. LORANCE,

              Petitioner,

       v.                                         CASE NO. 19-cv-3232-JWL

COMMANDANT,
United States Disciplinary Barracks,
Ft. Leavenworth, Kansas,

              Respondent.


                RESPONDENT’S MOTION TO DISMISS

       APPEARS NOW the Respondent, Commandant, Colonel Caroline

Horton, by and through Jared S. Maag, Assistant United States Attorney, and

hereby moves this Court to dismiss the above-entitled action. In support of her

motion, the Respondent submits the following:

       On November 15, 2019, the President of the United States 1 granted a full



1
 U.S. Const. art. II, Sec. 2, Cl. 1 (“(t)he President shall have Power to grant Reprieves and
Pardons for Offenses against the United States, except in Cases of Impeachment.”).

                                             1
          Case 5:19-cv-03232-JWL Document 10 Filed 11/18/19 Page 2 of 5




and unconditional pardon to petitioner.2 Petitioner was released from custody

that evening.      Accordingly, this action by the Commander-in-Chief has

“remit[ted] the punishment and blot[ted] out the existence of [petitioner’s]

guilt.”   Ex Parte Garland, 71 U.S. 333, 341-42 (4 Wall. 333) (1866); see also,

Castillo v. U.S. Atty. Gen., 756 F.3d 1268, 1274 (11th Cir. 2014) (“. . . a full pardon

bars all future punishment for the pardoned conviction.”).

      Second, as a result of this Pardon, petitioner is no longer confined at the

United States Disciplinary Barracks at Ft. Leavenworth; thus, Respondent no

longer has custody and control over petitioner.       Consequently, jurisdiction over

this matter no longer lies in the District of Kansas.     Rumsfeld v. Padilla, 524 U.S.

426, 443 (2004) (“The plain language of the habeas statute thus confirms the

general rule that for core habeas petitions challenging present physical

confinement, jurisdiction lies in only one district: the district of confinement.”)

      Finally, and even if this Court could retain jurisdiction over this matter—

which it cannot as defendant no longer is subject to the jurisdiction of the District

of Kansas—the issues before this Court are now moot as a result of the Pardon

issued by the President of the United States.        See, e.g., United States v. Surratt,



2
 See https://www.washingtonpost.com/national-security/2019/11/15/trump-issues-
pardons-war-crimes-cases-despite-pentagon-opposition-move/ (Last visited on 11.18.19).
                                           2
        Case 5:19-cv-03232-JWL Document 10 Filed 11/18/19 Page 3 of 5




855 F.3d 218, 220 (4th Cir. 2017) (Wilkinson, J. concurring) (noting that District

Courts are without power in inject themselves into the lawful act of a coordinate

branch of government and “supersede a presidential pardon . . . with a

contravening order of our own.”).

      In conclusion, the Presidential Pardon issued to petitioner in this matter

has (1) divested Respondent of the custody and control over petitioner; thus,

Colonel Horton is no longer a proper party to this litigation; (2) left this Court

without jurisdiction over the entire proceeding as petitioner is no longer residing

in the District of Kansas; and (3) left this matter with want of a case-or-

controversy given that petitioner is, for all-intents-and-purposes, not convicted

of a federal offense for which relief can be granted.

      WHEREFORE, this Court must dismiss the matter forthwith. 3




3
 The undersigned Counsel has not contacted petitioner’s attorney to determine whether he
objects to the present motion. However, the government remains confident that the motion
under consideration will not be met with an objection.
                                             3
        Case 5:19-cv-03232-JWL Document 10 Filed 11/18/19 Page 4 of 5




                                     Respectfully submitted,

                                     STEPHEN R. McALLISTER
                                     United States Attorney
                                     District of Kansas

                                     By:          /s/   Jared S. Maag
                                                JARED S. MAAG, KS Bar No. 17222
                                                Assistant United States Attorney
                                                District of Kansas
                                                290 Carlson Federal Building
                                                444 SE Quincy Street
                                                Topeka, KS 66683
                                                Ph: 785.295.2850 (Office)
                                                Fax: 785.295.2853
                                                jared.maag@usdoj.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of November, 2019, I electronically filed
the foregoing Motion to Dismiss with the Clerk of the Court by using the CM/ECF
system which will send a notice of electronic filing to the following:

      Carrie Elizabeth Parker
      Joseph, Hollander & Craft, LLC - Topeka
      1508 SW Topeka Blvd.
      Topeka, KS 66612
      785-234-3272
      Fax: 785-234-3610
      Email: cparker@josephhollander.com

      Christopher Michael Joseph
      Joseph, Hollander & Craft, LLC - Topeka
      1508 SW Topeka Blvd.
      Topeka, KS 66612
      785-234-3272
      Fax: 785-234-3610
      Email: cjoseph@josephhollander.com

      David G. Bolgiano
      Maher Legal Services PC
      7 East Main Street, Number 1053
      St. Charles, IL 60174
      410-903-2600
      Email: airbornerobocop@yahoo.com
                                                  4
  Case 5:19-cv-03232-JWL Document 10 Filed 11/18/19 Page 5 of 5




Diane L. Bellquist
Joseph, Hollander & Craft, LLC - Topeka
1508 SW Topeka Blvd.
Topeka, KS 66612
785-234-3272
Email: dbellquist@josephhollander.com

John N. Maher
Maher Legal Services, PC
7 East Main Street, Number 1053
St. Charles, IL 60174
708-468-8155
Email: johnmaher@maherlegalservices.com



                               By:          /s/   Jared S. Maag
                                          JARED S. MAAG, KS Bar No. 17222
                                          Assistant United States Attorney




                                            5
